DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marimuthu et al. (US Publication No. 2014/0103527).
Regarding claim 1, Marimuthu discloses a semiconductor package comprising:
a first substrate (180) including a first surface including a first region and a second region at least partially surrounding the first region, wherein the first substrate includes a first insulating layer, a first conductive pattern (188) in the first insulating layer, a first passivation layer (182) disposed in the first region and the second region, and a second passivation layer (542) disposed on the first passivation layer in the second region
an interposer (560) overlapping the first substrate and including a second insulating layer and a second conductive pattern (570) in the second insulating layer
a first connection terminal (154) disposed on the first passivation layer in the first region
a second connection terminal (568) disposed on the second passivation layer in the second region
wherein the first conductive pattern (188) and the second conductive pattern (570) are connected to each other through the first connection terminal and the second connection terminal
Regarding claim 2, Marimuthu discloses a thickness of the first connection terminal (154) is greater than a thickness of the second connection terminal (568).
Regarding claim 7, Marimuthu discloses the interposer includes a second surface facing the first surface and including a third region and a fourth region surrounding the third region, wherein the interposer includes a third passivation layer (542/140/160) disposed in the third region and the fourth region, and a fourth passivation layer (542/140/160) disposed on the third passivation layer in the fourth region without being disposed in the third region, wherein the first region and the third region overlap each other, and wherein the second region and the fourth region overlap each other (Figure 11B).
Regarding claim 8, Marimuthu discloses the first connection terminal (154) penetrates the third passivation layer (542/140/160) in the third region to be electrically connected to the second conductive pattern, and wherein the second connection terminal penetrates the third and fourth passivation layers (542/140/160) in the fourth region to be electrically connected to the second conductive pattern (Figure 11B).
Regarding claim 9, Marimuthu discloses the second passivation layer (542) is disposed at an edge part of the second region (Figure 11B).
Regarding claim 10, Marimuthu discloses the first surface includes a third region surrounded by the first region, and wherein the first passivation layer covers the third region, and the second passivation layer does not cover the third region (Figure 10).
Regarding claim 11, Marimuthu discloses a first semiconductor chip (124) mounted on the third region of the first surface, wherein a top surface of the first semiconductor chip is spaced apart from the interposer (Figure 11B).
Regarding claim 12, Marimuthu discloses an underfill material (542) disposed on the first passivation layer (182) in the third region and the top surface and a sidewall of the first semiconductor chip, wherein the underfill material is spaced apart from the interposer (560).
Regarding claim 13, Marimuthu discloses a semiconductor package comprising:
a first substrate (180) including a first surface, a first insulating layer, a first conductive pattern in the first insulating layer, and a first passivation layer disposed on the first surface
a first semiconductor chip (124) disposed on the first surface and electrically connected (188) to the first conductive pattern of the first substrate through a first connection terminal (154) in the first passivation layer
an interposer (560) overlapping the first surface and including a second surface facing the first surface, wherein the interposer includes a second insulating layer, a second conductive pattern in the second insulating layer, and a second passivation layer disposed on the second surface
a second connection terminal (568) including a first connection pillar penetrating the first passivation layer to be connected to the first conductive pattern, a second connection pillar penetrating the second passivation layer to be connected to the second conductive pattern, and a first connection ball connecting the first connection pillar to the second connection pillar
wherein a thickness of the first passivation layer (196) on which the second connection terminal (568) is disposed is greater than a thickness of the first passivation layer (134) on which the first semiconductor chip (124) is disposed
Regarding claim 14, Marimuthu discloses a second substrate (566) disposed on a third surface opposite to the second surface of the interposer (560); a second semiconductor chip (550) mounted on the second substrate; and a third connection terminal disposed between the interposer and the second semiconductor chip and connecting the interposer to the second semiconductor chip (Figure 11B).
Regarding claim 15, Marimuthu discloses the first semiconductor chip (124) includes a logic chip, and the second semiconductor chip includes a memory chip (paragraph 176).
Regarding claim 16, Marimuthu discloses a thickness of the second passivation layer (160) on which the second connection terminal (568) is disposed is greater than a thickness of the second passivation layer overlapping the first semiconductor chip (124).
Regarding claim 17, Marimuthu discloses a fourth connection terminal spaced apart from the second connection terminal, wherein the fourth connection terminal includes a third connection pillar penetrating the first passivation layer to be connected to the first conductive pattern, a fourth connection pillar penetrating the second passivation layer to be connected to the second conductive pattern, and a second connection ball connecting the third connection pillar to the fourth connection pillar (Figure 11B).
Regarding claim 18, Marimuthu discloses a thickness of the first passivation layer on which the fourth connection terminal is disposed is less than a thickness of the first passivation layer on which the second connection terminal is disposed (Figure 11B).
Regarding claim 19, Marimuthu discloses a thickness of the first connection ball is less than a thickness of the second connection ball (Figure 17).
Regarding claim 20, Marimuthu discloses a semiconductor package comprising:
a first substrate (180) including a first surface, the first substrate including a first insulating layer (180), a first conductive pattern (188) in the first insulating layer, and a plurality of first passivation layers (182) disposed on the first surface
a first semiconductor chip (124) mounted on the first surface of the first substrate
an interposer (560) overlapping the first surface of the first substrate, and spaced apart from the first semiconductor chip, wherein the interposer includes a second surface facing the first surface of the first substrate, a second insulating layer, a second conductive pattern in the second insulating layer, and a plurality of second passivation layers disposed on the second surface
a first connection terminal (154) disposed between the first passivation layers (182) and the second passivation layers (542), wherein the first connection terminal penetrates the first and second passivation layers to electrically connect the first conductive pattern to the second conductive pattern
a second substrate (566) disposed on a third surface opposite to the second surface of the interposer
a second semiconductor chip (550) mounted on the second substrate
a second connection terminal (568) disposed between the interposer (560) and the second substrate, and electrically connecting the interposer to the second substrate
wherein the first semiconductor chip (124) is spaced apart from the plurality of first passivation layers (160/154/140/182)
Regarding claim 21, Marimuthu discloses a semiconductor package comprising:
a first substrate (180) including a first surface and a second surface including a first region and a second region different from the first region, wherein the first substrate includes a first insulating layer (180), a first conductive pattern (188) in the first insulating layer, and a plurality of connection pads (162) connected to the first conductive pattern and disposed on the second surface
an interposer (560) disposed overlapping the first substrate and including a second insulating layer and a second conductive pattern in the second insulating layer
a connector (154) disposed on the first surface of the first substrate and directly connecting the first conductive pattern of the first substrate to the second conductive pattern of the interposer
a first passivation layer (182) disposed on the second surface in the first region and the second region
a second passivation layer (542) disposed on the first passivation layer in the second region without extending along the first region
a first connection terminal (154) disposed on the first passivation layer in the first region and connected to a first connection pad of the plurality of connection pads
a second connection terminal (568) disposed on the second passivation layer in the second region and connected to a second connection pad of the plurality of connection pads (162)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US Publication No. 2014/0103527) in view of Nagamatsu et al. (US Publication No. 2011/0100696).
Regarding claim 3, Marimuthu discloses the limitations as discussed in the rejection of claim 1 above.  Marimuthu does not disclose the first connection terminal includes: a first connection pillar penetrating the first passivation layer and electrically connected to the first conductive pattern; and a first connection ball on the first connection pillar, wherein the first connection ball is electrically connected to the first connection pillar.  However, Nagamatsu discloses a first connection pillar (above 270) connected to a first connection ball (270) to form a first connection terminal (Figure 2).  It would have been obvious to one of ordinary skill In the art at a time before the effective filing date of the invention to have modified the connection terminal of Marimuthu to include this pillar and ball pattern, as taught by Nagamatsu, since it can improve electrode connection reliability (paragraph 9).
Regarding claim 4, Nagamatsu discloses the second connection terminal includes: a second connection pillar (below 164) penetrating the first (150) and second passivation layers (152) and electrically connected to the first conductive pattern (164); and a second connection ball (164) on the second connection pillar, wherein the first connection ball is electrically connected to the second connection pillar (Figure 2).
Regarding claim 5, Nagamatsu discloses a thickness of the first connection ball (270) is greater than a thickness of the second connection ball (164) (Figure 2).
Regarding claim 6, Nagamatsu discloses a thickness of the first connection pillar is smaller than a thickness of the second connection pillar (paragraph 51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nair et al. (US Publication No. 2018/0350772) discloses balls with pillars connecting two substrates surrounding a chip (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/11/2022Examiner, Art Unit 2897